Established 1926 Landmark Square 111 West Ocean Blvd, 22nd Fl. Long Beach, CA90801 (562) 435-1191 Von Karman Towers 18201 Von Karman Ave, Ste 1060 Irvine, CA92612 (949) 271-2600 Figueroa at Wilshire 601 South Figueroa Street, Ste 4950 Los Angeles, CA 90017 www.windes.com April 3, 2013 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-6010 Dear Ladies and Gentlemen: We have read Item 4.01, and are in agreement with, the statements as they related to our firm being made by China Botanic Pharmaceutical, Inc. (the “Company”) in Item 4.01 of its Form 8K dated April 3, 2013, captioned “Changes in Registrant’s Certifying Accountant.” We have no basis to agree or disagree with the other statements contained therein. /s/ Windes & McClaughry Accountancy Corporation
